Citation Nr: 0908471	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  04-32 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 30 percent for bipolar 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from July 1986 to April 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the RO 
in Cleveland, Ohio, which continued the veteran's 30 percent 
rating for bipolar disorder.  In October 2007, the Board 
issued a decision denying the appellant's claim.  

The January 2007 VA treatment record submitted by the 
appellant indicates that the examiner found him to be 
unemployable by reason of his service connected disability.  
Accordingly, the issue of entitlement to a total rating for 
compensation purposes based on individual unemployability, 
including extraschedular consideration under 38 C.F.R. § 
4.16(b), is REFERRED to the RO for appropriate action.  See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); 
Norris v. West, 12 Vet. App. 413, 421 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2008).

Following the Board's October 2007 denial of the instant 
claim, the appellant submitted a May 2008 statement, which 
included a copy of a January 2007 VA treatment record.  

The Board's October 2007 decision was not based on 
consideration of all the available evidence.  VA is 
considered to have constructive notice of medical records in 
VA's possession.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the October 2007 Board decision addressing the 
issue of entitlement to a rating in excess of 30 percent for 
bipolar disorder is vacated.


REMAND

The Board observes that the appellant has been receiving 
treatment from VA on an ongoing basis.  The records on file 
reflect treatment only through December 2004.  The 
appellant's May 2008 submission reflects ongoing treatment in 
January 2007.  To correctly assess the appellant's current 
disability, all records of treatment from December 2004 to 
the present must be considered.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Therefore, those records must be obtained for 
the file.  

In reviewing the record, the Board observes that the veteran 
was last afforded a VA examination for compensation purposes 
in 2004.  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a).  Generally, reexaminations are required 
if it is likely that a disability has improved, if the 
evidence indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.  
The appellant has submitted a copy of a January 2007 VA 
treatment record that indicates a higher level of 
symptomatology than is reflected by the 2004 treatment 
records.  Since the last examination was over four years ago 
and the appellant's January 2007 treatment note suggests 
increased symptomatology, the Board finds that an additional 
evaluation would be helpful in resolving the issues raised by 
the instant appeal.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).




Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's VA treatment 
records for treatment concerning bipolar 
disorder from December 2004 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

2.  Schedule the appellant for a VA 
examination to determine the current 
nature and severity of his bipolar 
disability.  Sufficient evaluations should 
be scheduled to evaluate the appellant's 
psychiatric symptomatology.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.

The examiner should identify the 
limitation of activity imposed by the 
appellant's service-connected bipolar 
disability with a full description of the 
effect the disability has upon his 
ordinary activities to include his ability 
to work and function socially.  

3.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

